Name: Commission Regulation (EEC) No 1309/86 of 2 May 1986 fixing the monetary coefficient applicable on imports of dried grapes
 Type: Regulation
 Subject Matter: monetary economics;  trade;  foodstuff;  plant product;  prices
 Date Published: nan

 No L 115/ 10 Official Journal of the European Communities 3 . 5. 86 COMMISSION REGULATION (EEC) No 1309/86 of 2 May 1986 fixing the monetary coefficient applicable on imports of dried grapes Regulation are calculated as specific percentages of the minimum import price ; whereas as a result the monetary coefficient should apply both to the minimum import prices and the import prices, HAS ADOPTED THIS REGULATION : Article 1 After having converted the minimum import prices and the import prices as set out in Annexes I and II of Regu ­ lation (EEC) No 2238/85 into one of the following national currencies by applying the agricultural conver ­ sion rate, the resulting amount shall be multiplied by the following coefficient : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Article 9 (6) thereof, Having regard to Commission Regulation (EEC) No 2237/85 of 30 July 1985 laying down detailed rules for the application of the minimum import price system for dried grapes (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 2237/85 provides that the Commission shall fix a monetary coeffi ­ cient equal to the real monetary gap between the agricul ­ tural conversion rate for the currency of a Member State and the central rate, or, where applicable, the market rate when that gap is equal for more than &gt; 2,5 percentage points ; Whereas Article 4 (2) of Regulation (EEC) No 2237/85 provides that the monetary coefficient shall be fixed before the commencement of the marketing year and, subsequently, on the first Monday of the months of November, January, March, May and July ; Whereas Commission Regulation (EEC) No 2238 /85 (3) as amended by Regulation (EEC) No 2879/85 (4), fixes the minimum import price applicable to dried grapes during the marketing year 1985/86 as well as the countervailing charges to be imposed where that price is not observed ; whereas the import prices as set out in Annex II of that  for the German mark : 0,972  for the Dutch guilder : 0,972  for the Greek drachma : 1,434  for the Italian lire : 1,080  for the pound sterling : 1,107  for the Portugueuse escudo : 1,037  for the Spanish peseta : 1,029  for the French franc : 1,078  for the Irish pound : 1,030 Article 2 This Regulation shall enter into force on 5 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 209, 6 . 8 . 1985, p. 24. (3) OJ No L 209, 6 . 8 . 1985, p. 26. (4) OJ No L 277, 17 . 10 . 1985, p . 15 .